Motion Granted; Vacated and Remanded and Memorandum Opinion filed
March 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00811-CV

  IN THE MATTER OF THE MARRIAGE OF APRIL A. DISHAW AND
  DONALD J. DISHAW, JR. AND IN THE INTEREST OF D.J.D., H.A.D.,
                 A.B.D., AND D.L.D., CHILDREN


                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-199176

               MEMORANDUM                       OPINION
      This is an appeal from a final decree of divorce signed July 8, 2014. On
November 4, 2014, this court referred the case to mediation. On March 17, 2015,
the parties filed an agreed motion to set aside the trial court’s judgment without
regard to the merits and remand the case to the trial court for rendition of a
judgment in accordance with the parties’ settlement agreement. See Tex. R. App.
P. 42.1(a)(2)(B).
      We grant the motion. Accordingly, we order the trial court’s judgment
vacated and set aside without regard to the merits and we remand this case to the
trial court for entry of a judgment in accordance with the parties’ settlement
agreement.



                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        2